Exhibit 10.29
(NEKTAR LOGO) [c82049c8204909.gif]
Nektar Therapeutics
201 Industrial Road
San Carlos, California 94070
December 1, 2008
Randall W. Moreadith, M.D.
c/o Nektar Therapeutics
201 Industrial Road
San Carlos, California 94070
Dear Randall,
I present you with this amended and restated version of your offer letter
agreement (the “Letter Agreement”) setting forth certain terms and conditions of
your continued employment in the position of Senior Vice President, Drug
Development and Chief Development Officer at Nektar Therapeutics (“Nektar” or
the “Company”), reporting to me. Capitalized terms used herein and not defined
shall have the meanings ascribed to them in the Company’s Change of Control
Severance Benefit Plan, as it may be amended from time to time (the “COC Plan” a
copy of which is enclosed herewith). This Letter Agreement supersedes the offer
letter agreement you entered into with Nektar on July 28, 2008 and any other
understandings and agreements, written or oral, between you and the Company with
respect to the subject matter herein and is made effective as of the date set
forth above.
Your annual cash compensation will consist of two components: base salary and an
annual performance bonus. Your base salary will be $425,000 on an annual basis
and paid in accordance with Nektar’s regular payroll schedule. Your annual
performance bonus target each year will be at least 60% of your annual base
salary for each annual period and shall be $255,000 in 2008 and not pro-rated
for your partial period of service in 2008 (“Target Annual Bonus”). Your base
salary and Target Annual Bonus shall be subject to annual performance review by
the Compensation Committee of the Board of Directors (“Compensation Committee”)
in consultation with me. The actual amount of your annual performance bonus will
range from 0% to 200% of the Target Annual Bonus based on the Compensation
Committee’s assessment in consultation with me of the achievement of a
combination of annual corporate objectives and your achievement of personal
objectives agreed upon by you and me at the beginning of each annual performance
period; provided that your objectives for your partial period of service in 2008
will be agreed upon by you and I as soon as practicable following your first day
of full time employment (the “Start Date”). Your annual performance bonus for a
particular year will be paid not later than March 15 of the following year.

 

 



--------------------------------------------------------------------------------



 



In connection with your commencing employment with the Company, the Company
agreed to pay you a sign-on bonus of $35,000, payable to you in your first
paycheck following your Start Date and such amount has been paid to you. We also
agreed to pay the ordinary income taxes due on the sign-on bonus, payable
directly to the appropriate taxing authorities as and when these amounts become
due, but in no event later than April 15 of the year following the year in which
the sign-on bonus was paid. If, before the first anniversary of your Start Date,
your employment is terminated by the Company for Cause or if you resign other
than for a Good Reason Resignation, then you agree to reimburse Nektar for the
full amount of this sign-on bonus within 30 days.
You are also eligible to participate in Nektar’s standard employee benefits
programs including Medical, Dental and Vision Insurance, Term Life Insurance,
401(k), ESPP, Flexible Health Spending Account, Short & Long Term Disability,
COC Plan and the terms specified in those plans.
Nektar also agreed to reimburse you for reasonable expenses incurred in
connection with the following (collectively, the “Relocation Expenses”):

  •  
Shipment of your household goods from Solano Beach, California to the San
Francisco Bay Area.
    •  
Subject to your continued employment through the first anniversary of your Start
Date, we will pay you $5,000 per month (subject to applicable tax withholdings)
for the first 12 months of your employment to cover the cost of housing in the
San Francisco Bay Area, such amount to be paid to you each pay period (15th and
30th of the month) on a prorata basis. (The cost of this housing is taxable to
you and will be included in your total W-2 income).
    •  
Travel expenses for you to the San Francisco Bay Area.
    •  
Use of a rental car for up to 14 days after your Start Date or until your car
arrives.

The Company has also agreed that you would receive a relocation allowance of
$10,000 (“Relocation Allowance”), to paid to you in your first paycheck and such
amount has already been paid to you. This amount is subject to standard payroll
withholding and deductions. If, before the first anniversary of your Start Date,
your employment is terminated by the Company for Cause or if you resign other
than for a Good Reason Resignation, you agree to reimburse the Company for the
full amount of the Relocation Expenses and Relocation Allowance within 30 days
of your temployment termination date.

 

2



--------------------------------------------------------------------------------



 



The Company also agreed to provide you with the following relocation assistance
benefits if you purchase a home in the San Francisco Bay Area before the first
anniversary of your Start Date (collectively, the “Housing Transaction Costs”):

  •  
Provide normal and customary closing costs on the sale of your home. Those items
considered not deductible for income tax purposes will be “grossed up” and added
to those costs considered deductible (this portion is subject to standard
payroll withholding and deductions). In no event will we reimburse you for more
than 6% of the sale price.
    •  
Provide normal and customary single-family home purchase closing costs and loan
discount points (not to exceed 1%). Those items considered not deductible for
income tax purposes will be “grossed up” and added to those costs considered
deductible (this portion is subject to standard payroll withholding and
deductions). In no event will we reimburse you for more than 3% of the purchase
price.

If, before your first anniversary of your Start Date, your employment is
terminated by the Company for Cause or if you resign other than for a Good
Reason Resignation, you agree to reimburse Nektar for the full amount of the
Housing Transaction Costs within 30 days.
Your employment is by continued mutual agreement and may be terminated at will
with or without cause by either you or Nektar at any time with or without
advanced notice. You have also entered into Nektar’s standard Employment
Agreement and such agreement contains certain terms and conditions of your
employment with Nektar other than those set forth herein.
In the event that your employment terminates due to your death or Disability (as
defined in the Company’s 2000 Equity Incentive Plan), (a) 50% of the
then-unvested portion of any outstanding stock options granted to you by the
Company will automatically vest in the event of your Disability (with the
remainder of such unvested portion terminating immediately thereafter), and 100%
of the then-unvested portion of any outstanding stock options granted to you by
the Company shall automatically vest in the event of your death, (b) Nektar will
pay to you or your estate, as applicable, all unreimbursed expenses, all of your
then accrued but unpaid base salary, and your target bonus prorated for the
portion of the last year in which you were employed by Nektar prior to death or
Disability, and (c) you and your dependents shall be entitled to continued
medical, dental, and vision insurance, at your or their expense, at the same
level of coverage as was provided to you and your dependents under Nektar’s
insurance and benefits plans immediately prior to the termination by electing
COBRA continuation coverage in accordance with applicable law.

 

3



--------------------------------------------------------------------------------



 



In the event your employment is terminated for reasons not related to a Change
of Control (a) by the Company without Cause, or (b) by you for a Good Reason
Resignation, then you and the Company will meet in good faith to discuss the
terms of an appropriate separation. In any event, at a minimum, the Company will
enter into a severance arrangement with you which will include the following:
(i) a fully effective waiver and release in such form as the Company may
reasonably require, (ii) a cash severance payment equal to your total annual
cash compensation target (defined as your current monthly base salary annualized
for 12 months, plus your bonus target multiplied by the expected pay-out
percentage used by the Company for its GAAP financial statements in the previous
calendar quarter, but not to exceed 100%), payable in accordance with the
severance payment schedule described in Section 4.2 of the COC Plan (including,
without limitation and as applicable, the six-month delay for payments to
“specified employees” as set forth in such section), (iii) the exercise period
for the portion of your outstanding stock options that are vested as of your
termination date shall be 12 months following the termination date (subject to
earlier termination at the end of the option term or in connection with a change
in control of the Company in accordance with the applicable option plan and
agreement), and (iv) the Company shall pay all applicable COBRA payments for you
and your family for one year after the termination date (such payments shall
cease in the event that you become eligible for comparable benefits with another
employer).
Any reimbursements pursuant to the foregoing provisions of this Letter Agreement
shall be made in accordance with the Company’s reimbursement policies, practices
and procedures in effect from time to time and shall be paid as soon as
reasonably practicable and in all events not later than the end of the calendar
year following the year in which the related expense was incurred. Your rights
to reimbursement hereunder are not subject to liquidation or exchange for
another benefit and the amount of expenses eligible for reimbursement in one
calendar year shall not affect the amount of expenses eligible for reimbursement
in any other year. Any tax gross-up payments made pursuant to the foregoing
provisions of this Letter Agreement shall be made as soon as practicable and in
all events not later than the end of the calendar year following the year in
which you remit the related taxes.
The terms, compensation and benefits set forth in this Letter Agreement shall be
governed by California law without reference to principles of conflicts of laws,
may not be reduced without your prior written consent and shall be binding upon
and inure to the benefit of (a) your heirs, executors, and legal representatives
upon your death and (b) any person or entity which at any time, whether by
purchase, merger, or otherwise, directly or indirectly acquires all or a
majority of the assets, business, capital stock, or voting stock of Nektar. Any
such person or entity shall be deemed substituted for Nektar under this Letter
Agreement for all purposes.
The compensation and benefits payable hereunder are intended to either be exempt
from or comply with Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), so as not to subject you to payment of any additional
tax, penalty or interest imposed under Section 409A. The provisions of this
offer letter shall be construed and interpreted to avoid the imputation of any
such additional tax, penalty or interest under Section 409A yet preserve (to the
nearest extent reasonably possible) the intended benefit payable you.

 

4



--------------------------------------------------------------------------------



 



Randall, we are delighted at the prospect of your continued leadership as a key
member of Nektar’s executive team.

            Sincerely,
      /s/ Howard W. Robin       Howard W. Robin      President and Chief
Executive Officer   

ACCEPTED:

     
/s/ Randall W. Moreadith
 
Randall W. Moreadith
   

 

5